Citation Nr: 0104612	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  90-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic ligament strain of the left ankle with calcification, 
status post tarsal tunnel release. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1970, with various periods of active duty for training in the 
Reserves for the period from November 1972 to November 1987, 
and from November 1990 to November 1993, including verified 
active duty for training from June 4, 1986, to June 8, 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of the evaluation for a left ankle disability was 
previously before the Board in October 1990, but was remanded 
for additional development.  Subsequently, a July 1994 rating 
decision increased the evaluation for the veteran's left 
ankle disability to the current 20 percent rating.  However, 
a March 1996 Board decision denied the veteran's claim for 
entitlement to an evaluation in excess of 20 percent.  The 
veteran filed a request for reconsideration, and an Order for 
Reconsideration by an expanded panel was issued by direction 
of the Chairman in March 1997.  Upon reconsideration, the 
Board remanded the issue of an increased evaluation for the 
left ankle disability to the RO for further development in 
September 1997.  The issue has now been returned to the Board 
for further consideration.  Unfortunately, the Board must 
once again remand this issue to the RO for reasons that will 
be explained in the section following.  

The issues of entitlement to a compensable evaluation for the 
residuals of an injury to the left great toe, and entitlement 
to a compensable evaluation for the residuals of a 
nondisplaced fracture to the right second to fifth ribs will 
be the subject of a separate decision by the Board.  





REMAND

As previously indicated, the veteran's appeal was remanded to 
the RO for additional development in September 1997.  The 
remand noted that the veteran had raised the issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to his service connected 
disabilities, but that this issue had not been addressed by 
the RO.  It further noted that the issue of entitlement to a 
total disability evaluation was a component of the increased 
rating claim on appeal, and that they should be considered 
together.  The remand ordered that the RO undertake all 
additional development required to properly adjudicate the 
issue of a total disability evaluation based on individual 
unemployability.  

A review of the record since September 1997 shows that the 
issue of entitlement to a total disability evaluation based 
on individual unemployability was deferred for rating board 
consideration in a July 1999 hearing officer decision.  There 
is no indication that any additional action has been taken 
regarding this issue.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
Board must once again remand the veteran's claim for 
entitlement to an increased evaluation for a left ankle 
disability so that it may be considered in conjunction with 
his claim for a total disability evaluation due to individual 
unemployability.  

In order to afford the veteran due process of law, the Board 
remands this claim for the following action:

1.  The RO MUST undertake all additional 
development, including, if necessary, 
further clinical studies and record 
development, required to properly 
adjudicate the issue of a total 
disability evaluation based on 
individual unemployability due to 
service connected disabilities, with 
particular emphasis on the service 
connected left ankle disability.  All 
appropriate requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), must 
be complied with. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
claims folder to ensure that all of the 
requested or necessary development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Thereafter, the RO 
must review the veteran's claims.  A 
decision on both the issue of entitlement 
to an increased evaluation for the 
veteran's left ankle disability and 
entitlement to a total disability 
evaluation due to individual 
unemployability must be made.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
	LAWRENCE M. SULLIVAN	JEFF MARTIN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals


			
	H. N. SCHWARTZ	MARY GALLAGHER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


			
	STEVEN L. COHN	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




